Citation Nr: 1109046	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-16 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse appeared for a Travel Board hearing in August 2010 and subsequently submitted additional medical evidence, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

There is competent medical evidence linking the Veteran's non-Hodgkin's disease to service and to treatment for sarcoidosis therein.


CONCLUSION OF LAW

Non-Hodgkin's disease was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Veteran has asserted that his non-Hodgkin's lymphoma is etiologically related to an episode of sarcoidosis in service.  His service treatment records, while negative for non-Hodgkin's lymphoma, do confirm treatment for sarcoidosis (not presently a service-connected disability) beginning in January 1989.   

Subsequent to service, a September 2002 report from Joel S. Stone, M.D., indicates that the Veteran had found a large lymph node in his left neck and was shown to have a large cell lymphoma.  The assessment at that time was clinical stage III-A large cell lymphoma, and the claims file contains extensive records of treatment for this disease in the following years, including a stem cell transplant in October 2004.

The Veteran underwent a VA lymphatic disorders examination in October 2006, with an examiner who reviewed his claims file.  Based upon the claims file review and a physical examination, the examiner diagnosed relapsing stage IV non-Hodgkin's lymphoma.  The examiner further found that there was no evidence that the Veteran presently had sarcoidosis and that the non-Hodgkin's lymphoma was not caused or aggravated by sarcoidosis in the military.  The rationale for this opinion was that research of medical literature, both in standard medical textbooks and by computer archives, revealed no correlation between sarcoidosis (a T-cell lymphocyte disease) and non-Hodgkin's lymphoma (a B-cell lymphocyte disease).  The examiner noted that if the Veteran were to provide evidence to the contrary, it could be submitted to the RO for reconsideration of these opinions.  

Subsequently, in August 2007, the Veteran submitted a November 1999 treatise article entitled "Increased Risk for Cancer Following Sarcoidosis."  In this article, it was noted that patients with sarcoidosis appeared to be at increased risk for multiple cancers, including non-Hodgkin's lymphoma.  Despite the submission of this article, the RO did not request reconsideration of the October 2006 VA examiner's opinion, as that examiner had recommended.

Following the August 2010 Travel Board hearing, the Veteran submitted a statement signed by Kevin Hunger, M.D., who confirmed reviewing the Veteran's service treatment records and his treatment records since separation from the military.  Dr. Hunger determined that there was a 51 percent or greater probability that the Veteran's lymphoma was related to an onset or events while in service.  In providing a rationale, Dr. Hunger noted that the Veteran had an indolent lymphoma, and it was possible that this lymphoma was present in 1988.  This would have responded to Prednisone, which was used to treat the presumed diagnosis of sarcoid.  It was noted to not be uncommon for lymphomas of this type to have a long natural history and to be difficult to diagnose initially.  Finally, if the diagnosis was "truly sarcoid initially," this might increase the risk of lymphomas.

In this case, there are conflicting medical opinions concerning the relationship of non-Hodgkin's lymphoma to in-service sarcoidosis.  Even if the negative opinion from the October 2006 VA examiner is found to be more detailed in nature, its probative value is reduced by the fact that the RO did not follow the examiner's request to have the opinion reconsidered in light of the submission of the aforementioned favorable evidence (the treatise article suggesting a link between non-Hodgkin's lymphoma and service).  Moreover, the September 2010 statement from Dr. Hunger contains an unambiguous statement that there was a 51 percent or greater probability that the Veteran's lymphoma was related to an onset or events while in service.  

Overall, the positive and negative evidence of record is at least in equipoise as to the question of whether the Veteran's non-Hodgkin's lymphoma is etiologically related to service and to treatment for sarcoidosis therein.  In cases where the evidence is in such equipoise, all doubt is to be resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, it is the determination of the Board that service connection is warranted for non-Hodgkin's lymphoma, and the claim is granted in full.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.


____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


